Citation Nr: 1451161	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-08 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, her husband, and T.D.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to June 1987. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran appeared at a Travel Board hearing in March 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In a May 2014 decision, the Board, in pertinent part, remanded the issue of entitlement to service connection for tinnitus for further development.


FINDING OF FACT

Tinnitus had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Service Connection

A Veteran is entitled to VA disability compensation, referred to as service connection, for a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131. 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

"Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Tinnitus was not noted in the service treatment records.  

The Veteran was a printing press operator during service.  The Veteran testified she was exposed to the constant noise of the printing machines in a confined area, and to flight line noise due to the location of her workplace and having to pick up supplies on or near the flight line.  She testified that she had experienced ringing in her ears since service.

On VA examination in July 2012, the examiner noted that the Veteran reported constant bilateral tinnitus since 1984.  The examiner stated that since no hearing loss was noted in service, and the Veteran did not currently manifest hearing loss for VA purposes, that her tinnitus was less likely than not related to her inservice noise exposure.

A VA examiner in August 2014 noted the Veteran reported constant ringing in both ears, with changes in volume randomly, since her Navy service.  The examiner stated that the etiology of the Veteran's tinnitus was unknown.

The Veteran is competent to report the onset and continuity of her tinnitus symptoms, as tinnitus is a disease that is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Indeed, tinnitus is diagnosed based on an individual's subjective complaints.

The Veteran's report of the onset of her tinnitus during service is deemed credible, as her report is consistent with her duties in service and her report is uncontroverted by any evidence of record.  Cf. Cromer v. Nicholson, 19 Vet. App. 215 (2005).

As the Veteran has a current diagnosis of tinnitus and has provided a credible history of inservice onset of such, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b), (d).


ORDER

Service connection for tinnitus is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


